Citation Nr: 0508246	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-28 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 until July 1987.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Albuquerque Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records reveal that he suffered 
acute onset of low back pain and an inability to walk in May 
1986 after lifting a baby from a crib.  He was hospitalized 
for seven days and treated with bed rest and physical 
therapy.  X-rays of the lumbar spine were within normal 
limits with the exception of a mild scoliosis secondary to 
muscle spasm on the right side.  The assessment was acute 
mechanical low back pain.  At the time of discharge from the 
hospital, the veteran was ambulatory with no pain.  There 
were no further back problems noted in service.

VA records indicate that the veteran received treatment for 
low back pain in 2001.  In July 2001, the assessment was back 
pain, probably musculoskeletal, with a possibility of some 
disc injury in February 2001 as a result of misstepping in a 
divot.  He was prescribed flexeril and ibuprofen and 
encouraged to continue with physical therapy exercises.  The 
claims file contains no record of VA lower back treatment 
after July 2001.   

The veteran indicated in a March 2004 statement that he was 
treated for back problems sometime between 1987 and 1989 by 
the Kaiser Permanente Santa Teresa facility in San Jose, CA.  
The RO requested these records in May 2004 but in June 2004 
Kaiser returned the request, indicating that they would need 
additional information (i.e. the Kaiser medical record number 
that had been assigned to the veteran) in order to attempt to 
locate the records.  The record does not indicate that any 
further action was taken by the RO or the veteran to furnish 
Kaiser Permanente with this additional information.

Since the record contains evidence of an injury to the lower 
back in service, evidence of potential back disability in 
2001, and the veteran's allegation that he received back 
treatment just after service sometime between 1987 and 1989, 
it raises the possibility that any current lower back 
disability may be related to service.  Consequently, an 
examination to obtain an opinion regarding the etiology of 
the veteran's low back disorder is indicated.  See 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the case is REMANDED to the RO 
for the following:

1.  The RO ask the veteran to furnish a 
Kaiser Permanente medical record number 
or any other information that might be 
helpful in locating the 1988-89 records 
of his treatment at the Kaiser Permanente 
Santa Teresa facility.  The RO should 
then make another request to Kaiser 
Permanente for the 1988-89 records.  The 
veteran should also be asked to identify 
any additional low back treatment he 
received from the VA or other sources 
since July 2001.  The RO should obtain 
copies of complete treatment records from 
all identified sources.

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
likely etiology of the veteran's current 
low back disability.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specify the diagnosis for 
any current low back disorder, and opine 
whether it is at least likely as not that 
such disorder was caused by or aggravated 
by the documented injury in service.  The 
examiner should explain the rationale for 
any opinion given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental statement of the 
case should be issued, and the appellant 
and his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 	                



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


